NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 11a0233n.06

                                            No. 10-3771
                                                                                             FILED
                            UNITED STATES COURT OF APPEALS                              Apr 14, 2011
                                 FOR THE SIXTH CIRCUIT
                                                                                  LEONARD GREEN, Clerk

ROMI SABRI SLEWA,                                         )
                                                          )
          Petitioner,                                     )   ON PETITION FOR REVIEW
                                                          )   FROM A FINAL ORDER OF
v.                                                        )   THE BOARD OF
                                                          )   IMMIGRATION APPEALS
ERIC H. HOLDER, JR., United States                        )
Attorney General                                          )
                                                          )
          Respondent.                                     )


Before:          KENNEDY, BOGGS, and SUTTON, Circuit Judges.

          BOGGS, Circuit Judge. Petitioner Romi Slewa, a Chaldean Christian from Iraq, failed to

timely appeal a September 14, 2009, decision by the Board of Immigration Appeals (“BIA”) denying

his asylum application. On December 22, 2009, he moved the BIA to reissue its decision on the

merits of his application so that he could pursue an appeal to this court. On June 8, 2010, the BIA

denied that motion as untimely under 8 C.F.R. § 1003.2(c)(2), and it found no “exceptional

situation” meriting sua sponte reopening and reissuance of the decision under 8 C.F.R. § 1003.2(a).

          Slewa now seeks review of the BIA’s June 8, 2010, denial of his motion to reissue. In his

opening brief, however, he argues only that the agency abused its discretion in denying his asylum

application. Because Slewa’s Notice of Appeal was untimely as to the decision on the merits of his

application, we lack jurisdiction to review that decision. See 8 U.S.C. § 1252(b)(1) (requiring that

petitions for review be filed within thirty days of the final administrative decision); see also Stone
No. 10-3771
Slewa v. Holder

v. INS, 514 U.S. 386, 406 (1995) (holding that a court of appeals lacks jurisdiction to review a BIA

decision if the petition for review is filed after the statutory deadline).

        A motion to reissue is treated as a motion to reopen. Tobeth-Tangang v. Gonzales, 440 F.3d
537, 539 n.2 (1st Cir. 2006); Jin Bo Zhao v. INS, 452 F.3d 154, 157 (2d Cir. 2006). The BIA’s

denial of a motion to reopen is reviewed for abuse of discretion. Haddad v. Gonzales, 437 F.3d 515,

517 (6th Cir. 2006). That standard requires this court to “decide whether the denial of [the] motion

to reopen . . . was made without a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis such as invidious discrimination against a particular

race or group.” Ibid. (internal quotation marks and citations omitted). The BIA denied Slewa’s

motion to reissue as untimely because it was due within ninety days of the BIA’s September 14,

2009, decision—by December 14, 2009. See 8 C.F.R. § 1003.2(c)(2) (requiring that motions to

reopen be filed within ninety days of the final decision). Slewa’s motion was filed on December 22,

2009, outside of the ninety-day window.

        In his opening brief, Slewa makes no argument challenging the BIA’s decision that his

motion to reissue was time-barred. Because issues “unaccompanied by some effort at developed

argumentation[] are deemed waived,” United States v. Johnson, 440 F.3d 832, 846 (6th Cir. 2006),

he has waived the argument that the BIA abused its discretion in denying his motion to reissue.

Moreover, we lack jurisdiction to review the BIA’s refusal to exercise its sua sponte power to reissue

the decision. See Gor v. Holder, 607 F.3d 180, 187–88 (6th Cir. 2010) (citing Harchenko v. INS,

379 F.3d 405, 410–11 (6th Cir. 2004)). Slewa thus presents no grounds upon which this court can

grant relief, and we must DENY his petition for review.

                                                  -2-